Citation Nr: 1726661	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensation rating for erectile dysfunction (ED).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1961 to November 1983, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow for submission of additional evidence, which was received in March 2017, without a waiver of initial RO consideration.  However, as the Veteran's substantive appeal was received after February 2, 2013; the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he has consistent penile shrinkage following his prostate cancer surgery.  See January 2017 Board Hearing Transcript at 7; see also February 2012 and June 2014 written statements.  In support of his claim, the Veteran submitted private treatment records from his treating urologist in March 2017.  A June 2015 urology record reveals that the Veteran complained of swelling around the glans of his penis.  He was treated for a "reddened nonraised lesion involving the corona to the right side of the midline approximately 1cm area without induration."  The meatus, glans, and testes were otherwise normal.  The Veteran reported some foreshortening of the penis.  He was prescribed medication to treat the lesion.  A November 2015 treatment note indicated that the penile lesion resolved.  In view of the foregoing, the Board concludes that a remand is required to accord the Veteran a new VA examination, one which takes into account the records of prior medical treatment, to determine the severity of his service-connected erectile dysfunction.  On remand, relevant ongoing private medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain all outstanding records from private medical treatment providers, to include all outstanding records from Dr. R. J. Hehn. 

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his ED.  The examiner must review the claims file.  Taking into account the medical and lay evidence in the claims file, the examiner must determine the current severity of the Veteran's erectile dysfunction and specify whether the Veteran has a deformity of his penis.  

In addressing this question, the examiner must specifically discuss the June and November 2015 private urology records indicating penile foreshortening and a resolved corona lesion, and indicate whether this is reflective of penile deformity with supportive rationale.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

3.  Then, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

